United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40459
                         Summary Calendar



GEORGE D. FARQUHAR,

                                    Petitioner-Appellant,

versus

N. LEE CONNER, Warden,

                                    Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:01-CV-216
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     George D. Farquhar (“Farquhar”), federal prisoner number

28074-077, appeals the district court’s order denying and

dismissing with prejudice his application for writ of habeas

corpus.   Because he challenges his conviction and not the manner

in which his sentence is being executed, Farquhar must satisfy

the requirements for filing a 28 U.S.C. § 2241 petition under 28

U.S.C. § 2255’s “savings clause.”   See Pack v. Yusuff, 218 F.3d

448, 448 (5th Cir. 2000).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40459
                                 -2-

     Farquhar has not met his burden of showing that he meets the

requirements for filing a § 2241 petition under the savings

clause of § 2255.   Farquhar must point to a retroactively

applicable Supreme Court decision which establishes that he may

have been imprisoned for conduct that was not prohibited by law

and show that his claims were foreclosed by circuit law at the

time of his guilty-plea conviction, appeal, or first § 2255

motion.   See Reyes-Requena v. United States, 243 F.3d 893, 903-04

(5th Cir. 2001).    Farquhar’s arguments do not satisfy both of the

above requirements.

     AFFIRMED.   All outstanding motions are DENIED.